DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the After Final Consideration Program application (AFCP 2.0) received on 03/12/2021. Claims 1-5, 7-15 and 17-21 remain pending in this application.

Allowable Subject Matter
	Claims 1-5, 7-15 and 17-21 are allowed.  The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claim 1-5, 7-15 and 17-21 is the inclusion of the limitations, in all of the claims which is not found in the prior art references, of:
“receiving, from a dispensing cabinet including medication, data associated with a plurality of individuals accessing the dispensing cabinet to retrieve and/or return the medication, the data including one or more videos, images, and/or audio recordings; 
detecting a diversion of the medication by at least applying, to at least a portion of the data received from the dispensing cabinet, a machine learning model, the machine learning model being trained to identify, based on at least on the one or more videos, images, and/or audio recordings, one or more physical traits indicative of diversion; 
determining, based on the data received from the dispensing cabinet, an identity of a first individual responsible for the diversion; 
in response to the first individual being determined to be responsible for the diversion, triggering an investigative workflow that includes providing access to a designated portion of the dispensing cabinet, the designated portion of the dispensing cabinet being configured to receive a first medication returned by the first individual to the dispensing cabinet, and the designated portion of the and 2Application No. 15/887,222Docket No.: 45004-190FO1US/P-15793 Reply to Office Action of December 3, 2020 
in response to detecting a second individual accessing the dispensing cabinet to return a second medication, providing access to a different portion of the dispensing cabinet configured to receive the second medication returned by the second individual to the dispensing cabinet.”
The prior art teaches “Systems and methods for detecting diversion in drug dispensing” (Miller; US 20110161108 A1), “Method and apparatus for onsite distribution of medications and medical supplies” (Carson; US 20130253700 A1), “Medical equipment with diversion mechanism” (Vahlberg; US 20170109480 A1), “Systems, apparatuses, and methods for disposing and documenting the disposal of controlled substances” (Nelson; US 10032344 B2).
However, the prior art (and the combination of Miller, Carson, Vahlberg and Nelson) fails to teach “detecting a diversion of the medication by at least applying, to at least a portion of the data received from the dispensing cabinet, a machine learning model, the machine learning model being trained to identify, based on at least on the one or more videos, images, and/or audio recordings, one or more physical traits indicative of diversion; in response to the first individual being determined to be responsible for the diversion, triggering an investigative workflow that includes providing access to a designated portion of the dispensing cabinet, the designated portion of the dispensing cabinet being configured to receive a first medication returned by the first individual to the dispensing cabinet, and the designated portion of the dispensing cabinet being inaccessible to other individuals such that the first medication returned by the first individual is isolated from one or more medications returned by the other individuals to the dispensing cabinet, and   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Medication waste and data collection system” (Bochenko; US 8606596 B1) and “Controlled substance diversion detection systems and methods” (Tribble; US 10915604 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626